DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 9, 11-14, 17, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 2012/0281114 A1), in view of Hall et al. (US 2015/0143413 A1) further in view of Cartwright et al. (US 2018/0054688 A1) and further in view of Kuspa (US 2013/0124984 A1).  
Claims 1, 19:
Shapiro teaches: 
a)   at least one personal video station comprising a visible light, a speaker, a microphone, a recording camera, a beam splitter, and a display device (wherein the devices are static or stationary);
b)    a digital processing device comprising at least one processor, a memory, an operating system configured to perform executable instructions, and instructions executable by the at least one processor to create an application for creating a personal video commercial, the application comprising (see fig. 3, 4):
    a script selection module selecting a script template from a library of one or more pre-existing script templates, wherein the script selection module selects the script template based on a user’s input and a decision mechanism, wherein the script template comprises text and metadata, wherein the metadata comprises one or more sets of timecodes, weights, and targets,  wherein the metadata comprises one or more sets of timecodes, weights and targets for the one or more text and commands (template database including a set of instructions to control the location of the adaptive media device in a particular time,  a set of lines and director instructions and prompts and/or cues)(see [0027], [0031], [0043]-[0047]); 
   a script review module accepting from the microphone, audio data wherein the audio data comprises the user’s audible reading of some of the selected script template (script lines and reading from the script), (whether it is from reading, speaking or speech it would not make a different to the step of accepting audio data from a microphone, therefore no patentable weight should be given to this language), however Shapiro also teaches reading from a script (see [0046], [0048], [0053]); creating a threshold passing script template, wherein the script comprises one or more scripted timecodes (see [0028]-[0031]);
  a display device module project some of the scripted text to the beam splitter at a particular scripted timecode, wherein the projection is reflected to the user in conjunction with visible light and recording the user (see [0032],[0033], [0048]-[0052]) 

Shapiro failed to teach modifying the text and metadata based on the user’s answers to template-supplied questions and creating modified script with word substitutions or addition to the text. Hall teaches accessing template database comprising of metadata with the media assets, a sentence fragment generator operand modifying, substituting or adding text or words (see [0052]-[0061]) and scoring each of the scripts according to a predefined set of weights (see [0035]-[0041], [0061]-[0062]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include Hall’s modification of a template in Shapiro’s video script templates in order to customize the scripts to the preference of the user.   
Cartwright teaches ii) a script review module accepting from a microphone, audio data, determining an audio score using time-based and weighted scoring and modifying the audio until the accepted audio passes a threshold for audio scoring using weighed scoring (receiver module receiving data from the microphone and the analysis engine providing behavior modification feedback via the interface, determining speech rate and providing feedback when a rate of the user’s speech is above a threshold level) (see fig. 1b, [0099]-[0114]). However, Cartwright also teaches audio received from audible reading of user of generated script (see fib. 6);
v) a scoring module scoring the recording wherein the recording comprises comparing the recording with one or more scripted weights (see [0015], [0104], [0143]; and  
vi) a feedback module displaying the score and providing audio feedback (see [0015]-[0018], [0092]-[0100] and [0138]-[0145). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention is filed to incorporate the audio analysis and feedback engine of Cartwright in Shapiro’s adaptive media system in order to analyze and provide feedback to the user to improve the speech. 
Shapiro teaches a template, wherein the temple includes time code to indicate the frames  and accepting from the microphone audio data, wherein the timecode is associated with the start or end of a phoneme, word, phrase, or sentence and applied to start or stop of one or more elements of the at least one personal video station or (one or more artificial intelligence (AI)-based audio and video characterization and measurement tools, wherein the weights are
associated with the time codes and applied to the one or more Al-based audio and video characterization and measurement tool scores) (see fig. 1, [0035], [0048]); rate of speech may be based on machine learning (see [0112]).
However, failed to teach calculating an offset between the read timecode and the particular scripted timecode of the projected script text, wherein calculating the offset comprises comparing a start of a phoneme, word, phrase, or sentence in the read timecode of the projected text reading with a start of a phoneme, word, phrase, or sentence in the particular scripted timecode of the projected script text; and aligning, based on the calculated offset, one or more scripted timecodes of scripted text not yet projected and a command not yet executed to create aligned scripted text and command. 
Kuspa teaches receiving script metadata extracted from a script, … providing script data the includes ordered script words indicative of a dialogue, and providing audio data, wherein the audio data includes timecodes associated with the dialogue and generating time-aligned script data (see [0006], [0007]; alignment module for calculating an offset between the read time code … (script alignment for aligning the transcript words with corresponding script words such as matching sequences of words for providing time-aligned script data) (see [0004]-[0007], [0043], [0056]-[0059]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Kusa’s scrip alignment, in Shapiro’s video creating, in order to automatically time-align to the specific points in time within corresponding video content. 

Claims 3, 21:
Shapiro teaches an editing module editing, mixing, cutting, or splicing together audio and video clips (see [0037]-[0042], [0144]-[0146]); Hall teaches rendering audio version with video (see [0071]-[0075]).
Claims 4, 5, 22, 23:
Shapiro teaches wherein the at least one personal video station further comprises an infra-red camera and an infra-red light; wherein the infra-red camera and infra-red light tracks eye movement (see [0023], [0038]-[0042]).
Claims 8, 9:
Shapiro teaches wherein the at least one personal video station comprises a laptop or desktop computer with internet access, an embedded or external camera, and microphone; wherein the at least one personal video station comprises a smart TV with internet access, an embedded or external camera, and microphone (see [0039]).
Claims 11, 12:
    	Shapiro/Hall teaches wherein the personal video commercial presents multiple users over the duration of the video; wherein the multiple users are presented in sequence or concurrently (see [0025]-[0027], [0048], Hall [0071]).
Claims 13, 14:
Shapiro/Hall teaches wherein the personal video commercial presents a product for sale or review by one or more individuals in a video; wherein the personal video commercial lasts in duration from 10 seconds to 5 minutes (see [0025], Hall [0071]).
Claims 17, 31:
Shapiro teaches wherein static defect analysis comprises sweat, spot, or stain detection, hair or makeup assessment, position or rotation assessment, lighting and background assessment, and ambient noise assessment and analysis (see [0025]-[0028], [0063]); Cartwright teaches speech detection (above a threshold volume, instance of rate of speech …) (see [0063]-[0069]).
Claims 18, 27:
 Shapiro teach pre-existing script templates comprise samples of representative dialogue with one or more ideal cadence, optimal time-varying weights, or scoring targets of a specific person's characteristics to be impersonated or duplicated, wherein the specific person's characteristics comprises the specific person’s mannerism or voice (see [0024], [0025]. Hall teaches  a computing device for generating interstitial material (abstract) and discloses the script library comprises scripts with samples of representative dialogue with one or more ideal cadence, optimal time-varying weights, or scoring targets of a specific person's characteristics to be impersonated or duplicated (see [0035], [0061]-[0070]). 
Claim 32, 34:
Shapiro teaches wherein the one or more scripted text and commands for the at least one personal video station comprises prompts for the user to smile the template includes a set of instruction to control the location and a set of prompts and/or cue for instruction of the actor to say or perform certain action at a certain time (see [0028]-[0030], [0044]-[0049]).

Claims 33, 35: 
Kuspa teaches wherein the aligning comprises moving the one or more scripted timecodes of scripted text not yet projected earlier or later and a command not yet executed earlier or later in the thresholding passing script to synchronize to a cadence of the projected reading. Phillips teaches determining a timecode offset of a start of word in the script and a start of a spoken word, phrase, or sentence by the user, and to modify the one or more scripted timecodes for future prompts (not yet projected) and controls based on the calculated timecode offset (assessing an expected rate for spoken words and applying the expected rate to assess and determine timecode for script word) (see  [0107]-[0110]).

Claims 15, 16, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Hall, in view of Cartwright in view of Kuspa and further in view of Weil et al. (US 2018/0270446 A1).
Claims 15, 16, 24, 25:
Shapiro/Cartwright teaches wherein the scoring of the recording comprises static defect analysis and eye contact measurement (position or location of the actor, actor’s head position, gaze and eye lines), and spoken anomaly detection (stuttering, missing, or repeating), (see [0036]-[0039], [0047]-[0049], [0097]-[0100]), Cartwright teaches behavior modification feedback determining instance of a keyword, instance of laughter, instance of rate of speech (see [0014]-[0018], [0064]-[0069]. Weil teaches cadence analysis, and emotional content analysis (one or more of ideal cadence, slowest permissible cadence and the fastest permissible cadence) (see [0005], [0006], [0053]-[0054], [0058]-[0059], [0070]-[0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Weil’s cadence and emotional content analysis in Shapiro’s video capturing and editing in order to adjust the formatting of the presented text. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Hall, in view of Cartwright in view of Kupas and further in view of Kurtz et al. (US 2010/0245532 A1).
Claim 7:
    	Shapiro does not explicitly teach more than one personal video station. Kurtz teaches wherein the at least one personal video station comprises, 2, 3, 4, 5, 6, 7, 8, 9, or 10 personal video stations (see fig.1, [0058]-[0062], [0066]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of Shapiro using more than one video station, as in Kurtz, by having different image capturing devices from different field of view in order to get a better quality image. 
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of in view of Hall, in view of Cartwright  in view of Kupas and further in view of Ali et al. (US 2017/0256288 A1).
Claim 10:
Shapiro teaches wherein the at least one personal video station comprises a mobile device with internet access and a robotic arm for movement of a camera … (see [0033]-[0038], but failed to disclose an artificial intelligence processing capabilities. Ali teaches a personal video satiation with a processor with artificial intelligence processing capabilities (see [0286]-[0293], [0344]-[0345]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know that the device of Shapiro would include the artificial intelligence processing capabilities, as in Ali, in order to control the robotic arm. 

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered and have been addressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
AUTOMATED VIDEO CREATION USING AUDIO AND VIDEO COMPONENTS EXTRACTED FROM VIDEOS BASED ON A RECEIVED SCRIPT FOR THE VIDEO An IP.com Prior Art Database Technical Disclosure Authors et. al.: Disclosed Anonymously IP.com Number: IPCOM000236565D IP.com Electronic Publication Date: May 02, 2014.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688